Citation Nr: 1748706	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for thoracolumbar degenerative disc disease, claimed as a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1973 and December 1991 to July 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over this claim now resides with the Columbia, South Carolina RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  In this case, the back examinations of record did not consider the entire factual background of the Veteran's back condition.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  Once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has had two VA back examinations.  In his October 2012 VA examination, the examiner opined that the Veteran's diagnosed back disability was "less likely than not due to, or aggravated by" events in service between 1969 and 1973, because the Veteran had at that time "only recently" received treatment for his back issues.  In the October 2013 examination, the examiner reviewed service records from December 1991 to July 1993 and noted that "an isolated document concerning low back pain" was presented, but otherwise "the record is essentially silent concerning back pains."  

While the examiners together consider the entire period the Veteran was on active duty, they do not consider all back conditions noted in service treatment records (STRs).  In his enlistment examination dated August 1969, clinical evaluation noted that the Veteran suffered from "scoliosis (mild)."  This note is repeated in the physician's summary.  In December 1970, STRs show the Veteran suffered from severe back pain "for two weeks."  Notes reveal that physicians believed that the pain was caused by a "muscle spasm - mild."  In his separation examination dated April 1973, the Veteran reported that he suffered from "back pain, lower back since March 1973, self-treated by rest."  

An addendum opinion is needed to consider whether the Veteran's noted scoliosis at the entrance examination or his reported back problems during service are indications that events in service caused or aggravated his current back condition.  The examiner should also consider that the Veteran's military occupation specialty (MOS) was an aircraft mechanic and that his job required heavy lifting. 

Additionally, it appears only a partial copy of the December 2012 RO decision that denied service connection has been associated with the claims file. On remand, the AOJ should obtain a full copy of the December 2012 RO decision and associate it with the claims file. 

Finally, the record shows that the Veteran continues to seek treatment from the VA.  Updated VA treatment records, including those records that correspond to his back treatment, should be associated with the claims file. 


Accordingly, the case is REMANDED for the following action:

1. The AOJ should associate with the claims file a complete copy of the December 2012 rating decision that denied the Veteran service connection for a back condition. 

2. The AOJ should also obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received his back disability (i.e., update the records of his VA treatment to the present time).

3. The AOJ should return the claims file to a VA examiner to arrange for an addendum opinion to address the question of the cause of the Veteran's back condition.  The need for another examination is left to the discretion of the examiner.  The claims file and copies of all pertinent records must be reviewed by the examiner in providing the addendum opinion, including VA treatment records and the Veteran's own statements reporting a history of back pain.  Based on a review of the record, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each back disability found or shown by the record. 

b) Please identify the likely cause for each diagnosed back disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the in-service head injury or any other incident during the Veteran's military service?  The Board notes that STRs dated 1969 show the Veteran had scoliosis, that his MOS during service was an aircraft mechanic, and that he reported back pain during his time in service. 

3. A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




